Citation Nr: 1710011	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  14-37 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating for service-connected bilateral hearing loss in excess of 50 percent prior to February 2, 2010, and in excess of 80 percent from February 2, 2010, to June 16, 2014.

2.  Entitlement to an effective date prior to December 23, 2008, for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a July 2014 rating decision, the RO granted a 100 percent rating for service-connected bilateral hearing loss from June 16, 2014.  As such, the issue on appeal has been rephrased to address only the Veteran's entitlement to a higher rating prior to June 16, 2014.  C.f., AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In his September 2014 VA Form 9, the Veteran requested a personal hearing at the Los Angeles RO before a Veterans Law Judge.  In January 2015, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  


FINDINGS OF FACT

1.  For the initial rating period prior to February 2, 2010, the Veteran's bilateral hearing loss disability was productive of no worse than Level IX hearing impairment in his right ear and no worse than Level VII hearing impairment in his left ear.

2.  For the initial rating period from February 2, 2010, to June 16, 2014, the Veteran's bilateral hearing loss disability was productive of no worse than Level XI hearing impairment in his right ear and no worse than Level IX hearing impairment in his left ear.

3.  The Veteran did not file an application of entitlement to service connection for bilateral hearing loss until December 23, 2008.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to February 2, 2010, the criteria for a rating in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  For the initial rating period from February 2, 2010, to June 16, 2014, the criteria for a rating in excess of 80 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  The criteria for assignment of an effective date prior to December 23, 2008 for the award of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 5110, 7105(c) (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As the issues adjudicated herein are claims for higher initial ratings and an earlier effective date for service connection, once the claim for service connection was granted, the claim was substantiated and additional VCAA notice was not required; any defect in the notice was not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the service treatment records and identified post-service treatment records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

The Veteran was afforded pertinent VA examinations as to his service-connected hearing loss in April 2009 and February 2010 during the period under consideration herein.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the April 2009 and February 2010 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr, 21 Vet. App. at 312 (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that VA does not have a duty to assist that was unmet.


II. Initial rating claim

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1.  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

As noted above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz), or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes.  38 C.F.R. § 4.85(f).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86 (2016).

An examination for the evaluation of hearing impairment for VA purposes must be conducted by a state-licensed audiologist, and must contain a pure tone audiometry test and a controlled speech discrimination test, utilizing the Maryland CNC word list.  38 C.F.R. § 4.85(a).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issue before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

a. Prior to February 2, 2010.

For the initial rating period prior to February 2, 2010, the Veteran's bilateral ear hearing loss did not more nearly approximate that required for a rating in excess of 50 percent under Diagnostic Code (DC) 6100.
The Veteran was afforded a VA audiological examination in April 2009, at which time the report revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
95
110
110
96.25
LEFT
50
75
90
100
78.75

Average pure tone threshold was 96.25 decibels in the right ear with speech recognition ability of 52 percent.  Average pure tone threshold was 78.75 decibels in the left ear with speech recognition ability of 60 percent.  When asked if his hearing loss impacted his ability to conduct activities of daily living, the Veteran responded that he has had difficulty communicating in most listening situations since 1945.

Such examination findings translate to level VIII hearing in the right ear and level VII hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, DC 6100, this equates to a 40 percent rating.  Since the Veteran's hearing loss in the right ear represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings translate to level IX hearing in the right ear.  Applying Table VII, DC 6100, this equates to a 50 percent rating, but no higher.

The Veteran's VA treatment records document an on-going diagnosis of impaired hearing.  See, e.g., the VA treatment records dated September 2009.  However, there are no additional audiological results documented during this period.

Critically, there is no probative audiology evidence of record to support a rating in excess of 50 percent for the Veteran's bilateral hearing loss disability prior to February 2, 2010.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

b. From February 2, 2010 to June 16, 2014.

As described above, in an April 2013 rating decision, the RO assigned an 80 percent rating from February 2, 2010, and a 100 percent rating was assigned in a July 2014 rating decision, effective from June 16, 2014.  As such, the Board has considered whether a rating in excess of 80 percent is warranted from February 2, 2010, to June 16, 2014.  Critically, for the initial rating period from February 2, 2010, to June 16, 2014, the Veteran's bilateral hearing loss does not more nearly approximate that required for a 100 percent initial rating under DC 6100.

The Veteran was afforded a VA audiological examination in February 2010, at which time the report revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
90
95
110
91.25
LEFT
50
70
90
100
77.50

Average pure tone threshold was 91.25 decibels in the right ear with speech recognition ability of 24 percent.  Average pure tone threshold was 77.50 decibels in the left ear with speech recognition ability of 44 percent.  The Veteran reported that he has problems communicating with clients while working as a technical consultant.

The Board notes that the February 2010 examination findings translate to level XI hearing in the right ear and level IX hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, DC 6100, this equates to an 80 percent rating.  Since the Veteran's hearing loss in the right ear represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings translate to level IX hearing in the right ear.  As such, applying Table VII, DC 6100 does not avail the Veteran.

In a September 2012 statement, the Veteran's niece, Ms. M.H., stated that she is aware that the Veteran's severe hearing loss causes him frustration and difficulties affecting the function of normal daily activities.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under these circumstances, the Board finds that there is no probative audiological evidence of record to support an initial rating for the Veteran's bilateral hearing loss disability in excess of 80 percent from February 2, 2010, to June 16, 2014.  The preponderance of the evidence is against the Veteran's claim for a higher initial rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, at 55.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The Veteran's hearing loss is manifested by decreased hearing acuity and complaints of difficulty hearing in conversation.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

The Board notes that this conclusion is consistent with the Court's holding in Doucette v. Shulkin, No. 15-2818 at 3 (U.S. Vet. App. Mar. 6, 2017) ("[W]hen a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria").  The Board further finds that other than difficulty hearing or understanding speech, the record on appeal contains no evidence of other symptoms attributable to the service-connected hearing loss, such as dizziness, vertigo, or ear pain, not contemplated by the rating criteria.  

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the appellant has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.


III. Earlier effective date claim

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on an original claim or a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Here, the Veteran contends that he is entitled to an effective date earlier than December 23, 2008, for the grant of service connection for bilateral hearing loss.
In December 2008, the Veteran filed a claim of entitlement to service connection for hearing loss.  Service connection for bilateral hearing loss was eventually granted in an April 2013 rating decision, with a 50 percent disability rating assigned effective December 23, 2008, and an 80 percent disability rating assigned effective February 2, 2010.  As described above, in a July 2014 rating decision, the RO granted a 100 percent disability rating for bilateral hearing loss from June 16, 2014.  The Veteran now seeks an earlier effective date for service connection.  See, e.g., the Veteran's notice of disagreement (NOD) dated June 2013.

Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of December 23, 2008, is the earliest effective date assignable for the award of service connection for bilateral hearing loss.

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this case, the current effective date corresponds to the date of receipt of the Veteran's claim for hearing loss.  The Board has considered that in a November 2016 statement, the Veteran recalled that in June 1980, when he retired from his full-time employment, he inquired of VA what benefits he may have earned and told that there was no record of him ever having served.  To the extent the Veteran is suggesting that he filed a claim of service connection for hearing loss in June 1980, the Board has carefully reviewed the record in its entirety and can identify no communication from the Veteran that may be considered to be a claim of entitlement to service connection for bilateral hearing loss in June 1980 or, indeed, at any time prior to December 23, 2008, the date the claim was received.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The Board does note that in 1946, the Veteran filed an application for VA education benefits and was asked at that time to provide his DD Form 214, but there is no indication that a claim of service connection for hearing loss was filed at that time.  Absent evidence to the contrary, the Board concludes that had the Veteran filed a claim of service connection for hearing loss in June 1980, or at any time prior to December 23, 2008, it would have been associated with the file.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (discussing "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity).  Absent any evidence of an earlier claim in the record, the Board finds that the only effective date for award of service connection that may be assigned for the Veteran's bilateral hearing loss is the presently assigned date of December 23, 2008, corresponding to the date of receipt of his claim.

To some extent, the Veteran is contending that his hearing loss symptomatology began during service and continued thereafter and, as such, service connection should be granted beginning the day following discharge.  This amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not dispute that the Veteran experienced hearing loss prior to the assigned effective date; that he did was evidence that provided a basis for the grant of service connection.  However, the Board is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to December 23, 2008.

In conclusion, for the reasons and bases set forth above, the Board finds that the effective date for the grant of service connection for bilateral hearing loss is no earlier than the currently assigned date of December 23, 2008.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to an initial rating in excess of 50 percent for bilateral ear hearing loss, prior to February 2, 2010, is denied.

Entitlement to an initial rating in excess of 80 percent for bilateral ear hearing loss, from February 2, 2010 to June 16, 2014, is denied.

Entitlement to an effective date prior to December 23, 2008, for the grant of service connection for bilateral hearing loss is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


